DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.
 	Claims 1-6 are pending. The claim objections are withdrawn due to the amendment. The previous indefiniteness rejections are withdrawn due to the amendment, however there are still indefiniteness issues with terms in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 1 recites the limitation "the shank" in line 9.  Note that “each of the first and second rotor blades” includes a shank (see claim 1, lines 3-5), thus it is unclear which shank is being referenced. Furthermore, applicant references “the first side surface” in claim 1, line 9, in claim 3, line 7, and claims 4-6, line 3, and “the second side surface” in claim 1, line 16, which raises additional indefiniteness issues since there are two shanks established with each shank having a first side surface and a second side surface.
Claims 2-6 are indefinite based on their dependence on claim 1.

Examiner’s Note
The Examiner suggests the following changes to resolve the above indefiniteness issues:
In claim 1, line 9, the Examiner suggests changing “the shank” to --each shank--.
In claim 1, line 11, the Examiner suggests inserting --of the first blade-- after “the first side surface”.
In claim 1, line 16, the Examiner suggests inserting --of the second blade-- after “the second side surface”.
In claim 1, line 19, the Examiner (optionally) suggests inserting --of the first blade-- after “the recess” (for consistency, see claim 1, lines 22, 27, 29).
In claim 3, line 7, the Examiner suggests inserting --of the first blade-- after “the first side surface”.
In claims 4-6, line 3, the Examiner suggests inserting --of the first blade-- after “the first side surface”.

Allowable Subject Matter
As previously indicated, claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
12/10/2022



/Christopher Verdier/Primary Examiner, Art Unit 3745